Distribution Agreement Calvert Investment Distributors, Inc. Addendum to Schedule II Fees are expressed as a percentage of average annual daily net assets and are payable monthly. Distribution Fee Calvert Impact Fund, Inc. Calvert Green Bond Fund Class A Class Y Class I 0.25% None None Schedule III Fees are expressed as a percentage of average annual daily net assets and are payable monthly. Service Fee Calvert Impact Fund, Inc. Calvert Green Bond Fund Class A Class Y Class I 0.25% None None Effective Date: October 31, 2013
